Citation Nr: 1103832	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-49 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1965 to August 
1967.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2010, the Veteran testified at a video conference hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing has been reviewed and is associated with the 
claims file.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
current hearing loss disability is a result of the acoustic 
trauma he experienced in active military service.  

2.  The competent evidence of record shows that the Veteran has 
experienced a continuity of tinnitus symptomatology since his 
period of active military service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claims, 
the Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claims at this time. 
Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
As a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to disability claims due to hearing loss, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2010).  VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Furthermore, where a current 
disability due to hearing loss is present, service connection can 
be granted for a hearing loss disability where the veteran can 
establish a nexus between his current hearing loss and a 
disability or injury he suffered while he was in military 
service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Additionally, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr, 21 Vet. App. at 303.  

Analysis

The Veteran filed an informal claim for a hearing loss disability 
and tinnitus in November 2006.  He contends that he suffered 
acoustic trauma during his military service that has caused his 
current hearing loss and tinnitus disabilities.  The Veteran 
asserts that he was exposed to loud noises when he went out to 
the field as a small arms repairman in Vietnam and other soldiers 
were firing battery approximately 100 feet away from him.  

The medical evidence of record shows the Veteran currently 
suffers from a bilateral hearing loss disability as defined by VA 
regulation.  See 38 C.F.R. § 3.385.  Indeed, the Veteran 
exhibited pure tone thresholds in decibels (dB) of 10 dB at 500 
Hertz (Hz), 15 dB at 1000 Hz, 25 dB at 2000 Hz, 50 dB at 3000 Hz, 
and 65 dB at 4000 Hz for the right ear and 10 dB at 500 Hz, 15 dB 
at 1000 Hz, 25 dB at 2000 Hz, 65 dB at 3000 Hz, and 80 dB at 4000 
Hz for the left ear with speech recognition scores of 92 percent 
for both ears at his December 2007 VA audiological examination.  

The audiologist noted that the Veteran reported that his tinnitus 
was periodic and bilateral with an onset approximately 15 years 
before the examination.  She noted that the etiology of the 
Veteran's disorder was unknown but was not due to the same 
etiology as his hearing loss because his hearing was normal at 
discharge.  The audiologist then noted that the Veteran's 
enlistment and discharge audiological examinations both yielded 
normal hearing bilaterally before citing the examinations in her 
opinion that it was not at least as likely as not that the 
Veteran's hearing loss disability was related to his military 
service.  Additionally, because the Veteran reported that his 
tinnitus started some 25 years after military service, the 
audiologist also opined that tinnitus was not at least as likely 
as not related to his military service.  

The Veteran also underwent an audiological examination through a 
private audiologist in February 2007.  However, although the 
Board may not interpret the results of his private audiogram 
because it shows pure tone thresholds by graph instead of being 
interpreted in decibels for each frequency depicted in the 
audiogram, see Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the 
audiologist diagnosed the Veteran with mild sloping to moderately 
severe sensorineural hearing loss in the right ear and mild 
sloping to severe sensorineural hearing loss in the left ear.  
Furthermore, the Veteran's ear, nose, and throat doctor wrote 
that he performed an audiogram and tympanogram in July 2007 that 
revealed mild hearing loss from 250 to 1000 Hz that went down to 
moderate and just into the severe hearing loss levels in the 
higher frequencies.  Even though the doctor did not have an old 
audiogram to which he could compare the Veteran's hearing loss 
thresholds before his military noise exposure, the doctor found 
that it was more likely than not that his hearing loss is a 
result of his exposure to noise.  In this regard, the Board finds 
the Veteran's claims of exposure to acoustic trauma in service 
credible.  The Board further finds that the Veteran had no 
subsequent noise exposure, as he asserted in his December 2009 
substantive appeal that he did not hunt since his separation from 
active duty and has never ridden a motorcycle.  There is also no 
evidence of record of any occupational noise exposure.

In light of the foregoing, the Board finds that the evidence is 
in equipoise regarding whether the Veteran's current hearing loss 
disability was incurred in active military service.  Under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  As there is such a balance of evidence in 
this case, the Board affords the Veteran the benefit of the 
doubt.  Therefore, service connection for a hearing loss 
disability is warranted, and his appeal is granted to that 
extent.

As for the Veteran's tinnitus, the Board finds that the Veteran 
has demonstrated a continuity of symptomatology for the disorder 
since service.  In this regard, the Board notes that lay evidence 
is sufficient to establish service connection for tinnitus.  The 
Board observes that the Veteran has consistently provided 
credible lay evidence that he first experienced ringing in his 
ears during military service and that this ringing has continued 
since his military service.  For example, in his December 2009 
substantive appeal, the Veteran stated that he began having 
ringing in his ears after an incident in service involving his 
battalion in Cu Chi, Vietnam.  He claimed that artillery battery 
less than 100 feet from him knocked him off his feet and 
immediately caused ringing in both ears.  He then stated, "I 
have had tinnitus ever since that day."  The Veteran also 
testified at his hearing that his tinnitus has been constant 
since service, that he did not have earplugs when he was exposed 
to acoustic trauma, and that his sergeant told him the ringing in 
his ears would stop when he complained in service.  The Board 
finds that the Veteran's account is not intrinsically implausible 
and further finds that the Veteran's accounts are credible.  
As the Veteran has presented credible and competent evidence of 
tinnitus symptomatology since service, the Board finds that 
service connection for tinnitus is warranted.  See 38 C.F.R. 
§ 3.303 (2010).  This appeal is also granted.  



	(CONTINUED ON NEXT PAGE)







ORDER

1.  Entitlement to service connection for a hearing loss 
disability is granted.

2.  Entitlement to service connection for tinnitus is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


